Case 18-31380-5-mcr   Doc 2   Filed 10/08/18 Entered 10/08/18 17:05:16   Desc Main
                              Document     Page 1 of 8
Case 18-31380-5-mcr   Doc 2   Filed 10/08/18 Entered 10/08/18 17:05:16   Desc Main
                              Document     Page 2 of 8
Case 18-31380-5-mcr   Doc 2   Filed 10/08/18 Entered 10/08/18 17:05:16   Desc Main
                              Document     Page 3 of 8
Case 18-31380-5-mcr   Doc 2   Filed 10/08/18 Entered 10/08/18 17:05:16   Desc Main
                              Document     Page 4 of 8
Case 18-31380-5-mcr   Doc 2   Filed 10/08/18 Entered 10/08/18 17:05:16   Desc Main
                              Document     Page 5 of 8
Case 18-31380-5-mcr   Doc 2   Filed 10/08/18 Entered 10/08/18 17:05:16   Desc Main
                              Document     Page 6 of 8
Case 18-31380-5-mcr   Doc 2   Filed 10/08/18 Entered 10/08/18 17:05:16   Desc Main
                              Document     Page 7 of 8
Case 18-31380-5-mcr   Doc 2   Filed 10/08/18 Entered 10/08/18 17:05:16   Desc Main
                              Document     Page 8 of 8
